ACCEPTED
                                                                                                           041500042cv
                                                                                             FOURTH COURT OF APPEALS
                                                                                                  SAN ANTONIO, TEXAS
                                                                                                   4/15/2015 3:20:20 PM
                                                                                                          KEITH HOTTLE
                                                                                                                 CLERK

                            IN THE FOURTH COURT OF APPEALS
                                 FOR THE STATE OF TEXAS
                                                                                   FILED IN
TEXAS DEPARTMENT OF STATE                              §                    4th COURT OF APPEALS
HEATH SERVICES                                         §                     SAN ANTONIO, TEXAS
               Appellant,                              §                    4/15/2015 3:20:20 PM
                                                       §                      KEITH E. HOTTLE
v.                                                     §       No. 04-15-00042-CV Clerk
                                                       §
AMY W. ROCKWOOD                                        §
              Appellee.                                §

 APPELLEE’S UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE BRIEF

        COMES NOW Appellee Amy W. Rockwood pursuant to Rules 10.5(b) and 38.6(d), Texas

Rules of Appellate Procedure, and moves this Court for an extension of time to file her Appellee’s

Brief, and shows the Court as follows:

        Appellant’s Brief was filed on March 16, 2015, and Appellee’s Brief is due on April 15, 2015.

Appellee requests the Court extend her time to file her Brief from April 15, 2015, to April 22, 2015.

Appellee’s attorney, R. Chris Pittard, has a response to a motion for summary judgment due on

Friday, April 17, 2015, and a brief due to the U.S. Court of Appeals for the Fifth Circuit on April 20,

2015.

        This is Appellee’s first request for an extension and Appellee does not anticipate any more

requests for extensions of time to file her Brief. This request is not made for the purposes of

harassment or delay, but so that justice made be done and Appellee’s Brief can be properly prepared.

 Appellant’s counsel is unopposed to this extension of time to file Appellee’s Brief.

        WHEREFORE, PREMISES CONSIDERED, Appellee respectfully request that this Court

grant this motion for extension of time to file Appellee’s Brief for seven (7) days from April 15,

2015, to April 22, 2015.
                                              Respectfully submitted,

                                              FORTÉ & PITTARD, P.L.L.C.
                                              1777 NE Loop 410, Suite 600
                                              San Antonio, Texas 78217
                                              Telephone: (210) 678-3075
                                              Telecopier: (210) 820-2609

                                              By:    /s/ R. Chris Pittard
                                                     R. CHRIS PITTARD
                                                     State Bar No. 00794465

                                              ATTORNEYS FOR APPELLEE
                                              AMY W. ROCKWOOD


                             CERTIFICATE OF CONFERENCE

       Pursuant to the Texas Rules of Appellate Procedure Appellee’s counsel, R. Chris Pittard,
conferred with Appellant’s counsel, Drew Harris on this Motion for Extension of Time to File Brief
and he was unopposed to this Motion.

                                              /s/ R. Chris Pittard
                                              R. CHRIS PITTARD



                                CERTIFICATE OF SERVICE

       Pursuant to the Texas Rules of Appellate Procedure, a true and correct copy of the foregoing
Appellee’s Motion for Extension to File Brief has been sent by facsimile and e-file on this 15th day
of April, 2015, to the following counsel of record:

Drew L. Harris
Assistant District Attorney
General Litigation Division
P.O. Box 12548, Capitol Station
Austin, Texas 78711-2548

                                              /s/ R. Chris Pittard
                                              R. CHRIS PITTARD




                                                 2